Citation Nr: 1739881	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a June 2009 reduction from a 60 percent disability rating to a 40 percent disability rating for degenerative disc disease, multilevel, anterolisthesis and disc bulge with central narrowing was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
      
The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a March 2017 travel Board hearing.  A transcript of that hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

The competent and probative evidence does not establish that the Veteran's low back disability has sustained improvement over the years since July 2002.  The original rating contemplated neurological impairment which is not shown to have been considered in the reduction.


CONCLUSION OF LAW

The June 2009 rating decision reducing the disability rating for the Veteran's low back disability from 60 to 40 percent without compliance with the regulatory requirements renders the reduction void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2016).

The provisions of 38 C.F.R. § 3.344 (c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (c) (2016).

Furthermore, 38 U.S.C.A. § 1155 provides that readjustment of the rating schedule shall in no event result in a rating reduction unless an improvement in the Veteran's disability is shown to have occurred.

In the present case, the Veteran's rating for his degenerative disc disease was assigned by an August 2002 rating decision that granted an increased evaluation of 60 percent, effective July 23, 2001.  This was assigned under then in effect Diagnostic Code 5293, which provided a 60 percent rating for limited motion and neurological impairment.  These provisions were subsequently revised in late 2002 and 2003.  The revisions, in part, provided for separate ratings for neurological impairment.

In this case, the 60 percent disability rating remained in effect continuously from July 23, 2001 until May 1, 2009, the effective last date assigned in the June 2009 rating decision.  Therefore, Section 3.344(a) is applicable.  

In the August 2002 rating decision, the RO increased the Veteran's disability rating from 40 to 60 percent because a radiology report revealed multilevel degenerative disc disease mild to moderate at the L2/3 and L3/4 and severe at the L4/5 and L5/S1 and a July 2002 VA examination revealed bilateral radiculopathy.  The same VA examination found that his lumbar range of motion as follows: flexion 0-30 degrees; extension 0 degree; right lateral flexion 0 -15 degrees; left lateral flexion 0-15 degrees; right rotation 0-30 degrees; and left rotation 0-30 degrees.  

The June 2009 letter informed the Veteran that the RO had reviewed medical records and noted no findings of incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during the past 12 months.  The RO reasoned that since the 60 percent rating was assigned due to the incapacitating episodes of IVDS, a reduction in the Veteran's disability rating from 60 to 40 percent was proposed effective May 1, 2009.  The RO supported the 40 percent evaluation based on the forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

Significantly, this rating made no provision for the neurological impairment that was considered in assignment of the 60 percent rating, and is shown to have continued to be present since that time.

In the April 2012 VA examination, the Veteran's lumbar range of motion was reported as follows: flexion 0-5 degrees; extension 0-5 degree; right lateral flexion 0-5 degrees; left lateral flexion 0-5 degrees; right rotation 0-5 degrees; and left rotation 0-5 degrees.  The Veteran reported that he started to experience pain for the ranges of motion above. While IVDS was not reported, radiculopathy was found in left lower extremity, which involved the left sciatic nerve.  

Based on the review of the records, the Board finds that the evidence does not warrant the conclusion that sustained improvement has been demonstrated.  A change in the rating criteria may not be used to reduce a rating in the absence of improvement, which is not shown here.  The Veteran was found to be affected by radiculopathy on his left side involving the left sciatic nerve continuously at least from July 2002.  Further, the evidence indicates that the range of motion for the Veteran's back has gotten worse over the years.  Therefore, the record does not support a finding of sustained improvement in the Veteran's back conditions required under 38 C.F.R. § 3.344 (a) (2016). 

In conclusion, the reduction was improper and is void ab initio.


ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a 60 percent evaluation for degenerative disc disease, multilevel, anterolisthesis and disc bulge with central narrowing is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


